Case 2:19-cv-02879-JPM-cgc Document 110 Filed 03/01/21 Page 1 of 15                PageID 1735




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


    BRAD HOLBROOK, LORRAINE                     )
    HOLBROOK, RACHEL HOLBROOK, and              )
    MATT HOLBROOK,                              )
                                                )
           Plaintiffs,                          )
                                                )        Case No. 2:19-cv-02879-JPM-cgc
    v.                                          )
                                                )
    OWNBRIX INTERNATIONAL                       )
    CORPORATION, TRADING                        )
    TECHNOLOGIES USA LLC, MEMPHIS               )
    RPF LLC, MARK MARSHALL,                     )
    LORRAINE MARSHALL, OLIVER                   )
    MARSHALL, and ADVANTAGE                     )
    PROPERTY MANAGEMENT, LLC,                   )
                                                )
           Defendants.                          )


     ORDER GRANTING PLAINTIFFS’ RENEWED MOTION TO COMPEL AND
                  REQUEST FOR RULE 37 SANCTIONS
    ORDER DENYING THE CORPORATE DEFENDANTS’ MOTION TO DISMISS


         Before the Court are Plaintiffs’ Renewed Motion to Compel and Request for Rule 37

  Sanctions Against Defendants Ownbrix International Corporation, Memphis RPF, LLC,

  Trading Technologies USA, LLC, Mark Marshall, Lorraine Marshall, and Oliver Marshall

  (collectively, “the Marshall Defendants”), filed on November 11, 2020 (ECF No. 102) and

  Defendants Ownbrix International Corporation (“Ownbrix”), Memphis RPF, LLC (“Memphis

  RPF”) and Trading Technologies USA, LLC’s (“Trading Technologies”) (collectively, “the

  Corporate Defendants”) Motion to Dismiss for Lack of Personal Jurisdiction, filed on March

  13, 2020 (ECF No. 44).
Case 2:19-cv-02879-JPM-cgc Document 110 Filed 03/01/21 Page 2 of 15                     PageID 1736




         Plaintiffs move the Court to compel the production of 85,000+ documents identified in

  the Marshall Defendants’ Rule 26(a)(1) Initial Disclosures and to compel the Corporate

  Defendants “to provide full and complete responses to the discovery propounded upon them by

  Plaintiffs as of July 2, 2020.” (ECF No. 102-1 at PageID 1505.) Plaintiffs also move the Court

  pursuant to Fed. R. Civ. P. 37 for sanctions against the Corporate Defendants and against Mark

  Marshall, Lorraine Marshall, and Oliver Marshall (collectively, “the Individual Defendants”).

  (Id. at PageID 1504.) The Corporate Defendants move the Court pursuant to Fed. R. Civ. P.

  12(b)(2) to dismiss the First Amended Complaint for lack of personal jurisdiction. (ECF No.

  44.)

         For the reasons set forth below, Plaintiffs’ Renewed Motion to Compel and for

  Sanctions is GRANTED and the Corporate Defendants’ Motion to Dismiss is DENIED.

  I.     BACKGROUND

         On February 11, 2020, the Court entered an Order Denying Defendants’ Motion for

  Protective Order Staying Discovery, which required discovery to proceed as set forth in the

  Scheduling Order. (ECF No. 34 at PageID 310–11; see also ECF No. 27.) The Scheduling

  Order set a February 18, 2020 deadline for the Defendants’ Initial Disclosures Pursuant to Fed.

  R. Civ. P. 26(a)(1) and noted that “[t]he Parties agree that extensive Rule 26(a)(1) disclosures

  in this case will promote the efficient resolution of the case and reduce costs.” (ECF No. 27 at

  PageID 157 n. 4.)

         On February 13, 2020, Plaintiffs filed their First Amended Complaint. (ECF No. 35.)

  On March 13, 2020, the Individual Defendants and the Corporate Defendants each filed a

  Motion to Dismiss the First Amended Complaint. (ECF Nos. 44 and 49.) The Court denied

  the Individual Defendants’ Motion to Dismiss on November 4, 2020. (ECF No. 97.)



                                                 2
Case 2:19-cv-02879-JPM-cgc Document 110 Filed 03/01/21 Page 3 of 15                      PageID 1737




         On May 27, 2020, the Court entered an Order Denying Motion for Protective Order

  Staying Discovery, Order Requiring Jurisdictional Discovery, Order Setting Supplemental

  Briefing Deadline. (ECF No. 65.) This Order expressly found that the Defendants had not

  complied with the Scheduling Order’s requirements regarding Rule 26(a)(1) disclosures in this

  case. (Id. at PageID 861.) The Court ordered the Parties to engage in discovery, including

  jurisdictional discovery, “to resolve disputed issues and to aid in the resolution of Defendants’

  Motions [to Dismiss for lack of personal jurisdiction].” (Id. at PageID 863.) The Court required

  the Defendants to “produce all documents and other evidence relevant to Plaintiffs’ asserted

  grounds for jurisdiction over all Defendants. Given the substantial overlap between the merits

  of Plaintiffs’ claims and the disputed issues of personal jurisdiction, information relevant to

  both must be produced.” (Id.) The Court set a deadline of July 3, 2020 for all the Defendants

  to complete jurisdictional discovery. (Id.)

         On July 1, 2020, the Court entered an Order Following Telephonic Hearing, Order

  Setting Schedule for Document Production, Order Setting Video Status Conference. (ECF No.

  73.) This Order amended the deadline for some of the Defendants to comply with its previous

  Orders regarding discovery. (Id.) The Corporate Defendants and the Individual Defendants

  (collectively “the Marshall Defendants”) were given a deadline of July 30, 2020 by which they

  were ordered to comply and to produce “the 85,000 documents identified by [the Marshall

  Defendants in their Rule 26(a)(1) disclosures]” and to respond to Plaintiffs’ outstanding

  discovery requests. (Id. at PageID 926.) The Court also stated that “Defendants’ continued

  noncompliance with the Court’s orders and failure to participate in discovery may result in

  sanctions under Rule 37(b)(2)(A).” (Id.)




                                                 3
Case 2:19-cv-02879-JPM-cgc Document 110 Filed 03/01/21 Page 4 of 15                      PageID 1738




         On August 3, 2020, Plaintiffs filed a Motion to Compel and Request for Rule 37

  Sanctions Against the Marshall Defendants Pursuant to the Court’s Order of July 1, 2020. (ECF

  No. 82.) Plaintiffs alleged that the Marshall Defendants “ha[d] not responded to any of the

  outstanding discovery requests propounded by Plaintiffs on June 2, 2020, despite the Court’s

  Order.” (ECF No. 82-4 at PageID 1283.) Plaintiffs also alleged that the Marshall Defendants

  produced only 9,576 of the 85,000+ documents the Court ordered them to produce by July 30,

  2020. (Id. at PageID 1284–85.)

         A Hearing on Plaintiffs’ Motion to Compel and for Sanctions was held on August 13,

  2020. (ECF No. 85.) At that Hearing, counsel for the Individual Defendants informed the Court

  that the Individual Defendants did not intend to comply with any of the Court’s discovery

  orders. (Aug. 13, 2020 Hearing Transcript, ECF No. 94 at PageID 1374:10-25, 1375:1-12.)

  Counsel for the Corporate Defendants sought an additional 20 days for the Corporate

  Defendants to complete disclosures. (Id. at PageID 1372:6-12, 1379:5-18.)

         After the August 13, 2020 Hearing, the Marshall Defendants filed a Response to

  Plaintiffs’ Motion to Compel. (ECF No. 86.) The Marshall Defendants asserted that they were

  “not deliberately ‘avoiding’ discovery or willfully disobeying any order of this Court.” (Id. at

  PageID 1310.) The Marshall Defendants sought an extension of time until September 4, 2020

  to provide written responses to Plaintiffs. (Id. at PageID 1314.) Plaintiffs filed their Reply on

  August 21, 2020, asserting that the Marshall Defendants’ Response “attempt[ed] to essentially

  ‘redo’ and recharacterize admissions made by the Defendants during the hearing.” (ECF No.

  89 at PageID 1330.)

         On November 4, 2020, the Court entered an Order Granting in Part and Denying in Part

  Plaintiffs’ Motion to Compel and for Sanctions as to the Marshall Defendants and Order



                                                 4
Case 2:19-cv-02879-JPM-cgc Document 110 Filed 03/01/21 Page 5 of 15                           PageID 1739




  Denying the Marshall Defendants’ Motion to Dismiss. 1 (ECF No. 97.) In the November 4,

  2020 Order, the Court granted Plaintiffs’ Motion to Compel and for Sanctions as to the

  Individual Defendants, finding that it had been established that the Individual Defendants have

  sufficient business contacts with Tennessee for the Court to exercise personal jurisdiction over

  them. (Id. at PageID 1479.) Accordingly, the Court denied the Individual Defendants’ Motion

  to Dismiss. (Id.) The Court denied Plaintiffs’ Motion to Compel and for Sanctions as to the

  Corporate Defendants because it had “insufficient information regarding what, if any, discovery

  ha[d] been provided to Plaintiffs since the August 13, 2020 Hearing.” (Id. at PageID 1473.)

          On November 5, 2020, the Court held a Motion Hearing as to the Motion to Amend the

  Scheduling Order that Defendants Memphis RPF and Advantage Property Management, LLC

  (“APM”) filed on September 8, 2020. (See ECF Nos. 92 & 98.) At the November 5, 2020

  Hearing, counsel for Plaintiffs informed the Court that they had received from the Corporate

  Defendants 270 partially identified photographs of five or six properties, 9,576 documents

  consisting of about 69,000 pages of single-line entries (see ECF No. 89 at PageID 1332) and

  11,452 pages of single-page redacted email communications. (See ECF No. 89 at PageID 1331–

  32.) Counsel for Plaintiffs had not received the documents the Corporate Defendants identified

  in their Rule 26(a)(1) Initial Disclosures, including (1) electronic correspondence between the

  Plaintiffs and Defendants; (2) the Defendant entities’ corporate documents, such as their articles

  of incorporation and operating agreements; (3) tax documents; (4) closing files and other

  documentation relating to the Defendants’ properties; and (5) Ownbrix disclosures, policies and

  procedures for investors.      Plaintiffs also had not received any written response to the




  1
   The November 4, 2020 Order also denied Plaintiff’s Motion to Compel and for Sanctions as to Defendant
  Advantage Property Management. (See ECF Nos. 81 & 97.)

                                                    5
Case 2:19-cv-02879-JPM-cgc Document 110 Filed 03/01/21 Page 6 of 15                    PageID 1740




  interrogatories, requests for productions and requests for admissions that were due by July 30,

  2020. (See ECF No. 74.)

         Also on November 5, 2020, after the Hearing, the Court entered an Order Granting in

  Part and Denying in Part Defendants Memphis RPF and APM’s Motion to Amend Scheduling

  Order. (ECF No. 100.) This Order set a new deadline for the completion of discovery, requiring

  all written discovery to be completed by February 4, 2021 and all discovery, including

  depositions, to be completed by March 5, 2021. (Id. at PageID 1485.)

         On November 11, 2020, Plaintiffs filed their Renewed Motion to Compel and Request

  for Rule 37 Sanctions Against the Marshall Defendants (“Plaintiffs’ Renewed Motion”). (ECF

  No. 102.) As to the Individual Defendants, Plaintiffs move the Court for (1) a Rule 37 sanction

  deeming admitted all Requests for Admission that Plaintiffs propounded as of July 2, 2020 and

  (2) an order compelling the Individual Defendants to produce all documents identified in their

  Rule 26(a)(1) Initial Disclosures. (Id. at PageID 1504–05.) As to the Corporate Defendants,

  Plaintiffs move the Court for (1) a Rule 37 sanction finding as established “that the Corporate

  Defendants each have sufficient contacts with Tennessee to be subject to the in personam

  jurisdiction of the Court” and therefore denying the Corporate Defendants’ Motion to Dismiss

  and (2) an order compelling the Corporate Defendants to (a) “provide full and complete

  responses to the outstanding discovery propounded upon them by the Plaintiffs as of July 2,

  2020, without objection or any further extension, and together with all responsive supporting

  documentation” and (b) produce all documents identified in their Rule 26(a)(1) Initial

  Disclosures. (Id.)

         On November 25, 2020, the Corporate Defendants filed their Response to Plaintiffs’

  Renewed Motion. (ECF No. 104.) The Corporate Defendants incorporated their Response to



                                                6
Case 2:19-cv-02879-JPM-cgc Document 110 Filed 03/01/21 Page 7 of 15                                       PageID 1741




  Plaintiffs’ original Motion to Compel and for Sanctions (see ECF No. 86) and renewed their

  argument that Plaintiffs are requesting the production of documents that are not relevant to the

  question of whether the Court has personal jurisdiction over the Corporate Defendants. (ECF

  No. 104 at PageID 1588.)

           As of at least February 23, 2021, the status of discovery in this case remains the same

  as it was at the time of the November 5, 2020 Hearing. (See ECF No. 105 ¶ 7.) At that Hearing,

  the Court found on the record that the Corporate Defendants failed to produce documents that

  are responsive to the Plaintiffs’ requests and the Courts’ Orders.

  II.      ANALYSIS

        A. Plaintiffs’ Motion for Sanctions as to the Corporate Defendants

           Plaintiffs move for sanctions against the Corporate Defendants pursuant to Rule 37 due

  to the Corporate Defendants’ continued noncompliance with the Court’s discovery orders (ECF

  Nos. 34, 65 & 73; see also ECF Nos. 97 & 100). (ECF No. 82.)

           The Court finds it appropriate to impose Rule 37 sanctions on the Corporate Defendants.

  Rule 37(b)(2) allows a party to move for sanctions for the nonmoving party’s failure to comply

  with a discovery order. Fed. R. Civ. P. 37(b)(2)(A). A court may issue a sanction “directing

  that the matters embraced in the order or other designated facts be taken as established for

  purposes of the action, as the prevailing party claims[.]” Fed. R. Civ. P. 37(b)(2)(A)(i).

           Courts consider four factors when deciding whether to impose Rule 37 sanctions.

  Freeland v. Amigo, 103 F.3d 1271, 1277 (6th Cir. 1997) (citing Reg’l Refuse Sys., Inc. v. Inland

  Reclamation Co., 842 F.2d 150, 154–55 (6th Cir. 1988)) (referred to as the “Regional Refuse

  Test”). Three of those factors are relevant here. 2 First, the court considers whether “the party’s


  2
   The fourth factor, “whether less drastic sanctions were first imposed or considered,” is only relevant in the case
  of dismissal of the action, which the Court does not contemplate here. Freeland, 103 F.3d at 1277.

                                                           7
Case 2:19-cv-02879-JPM-cgc Document 110 Filed 03/01/21 Page 8 of 15                       PageID 1742




  failure to cooperate in discovery is due to willfulness, bad faith, or fault[.]” Id. Second, the

  court considers “whether the adversary was prejudiced by the party’s failure to cooperate in

  discovery[.]” Id. And third, the court considers “whether the party was warned that failure to

  cooperate could lead to the sanction[.]” Id.

         All three of the applicable Regional Refuse Test factors favor the Plaintiffs. As to the

  first factor, the fault for failure to comply with the Court’s discovery orders lies with the

  Corporate Defendants. The Court has ordered the production of jurisdictional discovery and

  the documents identified in the Corporate Defendants’ Rule 26(a)(1) disclosures repeatedly for

  over a year. (See ECF Nos. 34, 65, 73, 97 & 100.) And although the Corporate Defendants’

  arguments that certain requested documents are outside the scope of jurisdictional discovery

  may have been credible the first time those arguments were raised, the Court clearly stated in

  its May 27, 2020 Order that Plaintiffs’ alter ego and conspiracy theories of personal jurisdiction

  overlap substantially with the merits of the case and that therefore the jurisdictional discovery

  and merits discovery may overlap in this case. (ECF No. 65 at PageID 862.) The Court might

  have entertained further arguments that specifically identified documents were outside the

  scope of the jurisdictional discovery, but the Corporate Defendants have offered no credible

  excuse for failing to produce any documents that Plaintiffs can use to establish their prima facie

  case. This is especially true in light of the fact that the Corporate Defendants have also failed

  to produce any of the documents identified in their Rule 26(a)(1) Initial Disclosures, despite the

  Court’s orders requiring production of those documents as well. (See ECF Nos. 29, 65 & 73.)

         As to the second factor, Plaintiffs would be and have been severely prejudiced by the

  Corporate Defendants’ failure to engage in meaningful discovery. Plaintiffs have been unable

  to adequately respond to the outstanding Motions to Dismiss for lack of personal jurisdiction.



                                                  8
Case 2:19-cv-02879-JPM-cgc Document 110 Filed 03/01/21 Page 9 of 15                       PageID 1743




  The Court’s discovery orders were entered to ensure that Plaintiffs had sufficient information

  “to adequately respond to the Defendants’ Rule 12(b)(2) motions.” (ECF No. 65.) By failing

  to comply with those Orders, the Corporate Defendants have prejudiced Plaintiffs.

         As to the third factor, the Court warned the Corporate Defendants, in abundantly clear

  terms, that sanctions would be levied if they failed to comply with the Court’s discovery orders.

  (See ECF No. 73 at PageID 926 (“Defendants’ continued noncompliance with the Court’s

  orders and failure to participate in discovery may result in sanctions under Rule 37(b)(2)(A).”).)

  Specifically, the Court warned all the Defendants that it may take as established facts supporting

  a finding of personal jurisdiction over the defendants as a sanction under Rule 37(b)(2)(A). (Id.

  (citing Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 705–09

  (1982).)

         Pursuant to Rule 37(b)(2)(A), the Court is authorized to take as established facts

  supporting a finding that it has personal jurisdiction over the Corporate Defendants. Ins. Corp.

  of Ireland, 456 U.S. at 705–09. However, such a finding must comply with due process

  requirements. Id. at 707. The sanction must be “just” and “specifically related to the particular

  ‘claim’ which was at issue in the order to provide discovery.” Id.

         Both requirements of due process are satisfied here. The sanction is just. The Corporate

  Defendants have disobeyed at least three separate orders to engage in discovery, including

  jurisdictional discovery, even after the Court granted them an additional 90 days to complete

  discovery after the November 5, 2020 Hearing. (ECF No. 100.) See, e.g., Fencorp, Co. v. Ohio

  Kentucky Oil Corp., 675 F.3d 933, 942 (6th Cir. 2012) (holding that a district court did not

  abuse its discretion in finding as established facts that rendered the defendants’ federal

  preemption defense void because defendants disobeyed three separate discovery requests). The



                                                  9
Case 2:19-cv-02879-JPM-cgc Document 110 Filed 03/01/21 Page 10 of 15                    PageID 1744




  Court has also warned the Corporate Defendants of the possibility of this particular sanction.

  See Ins. Corp. of Ireland, 456 U.S. at 707–08.

         The sanction is also specifically related to the claim at issue in the Court’s discovery

  orders. The Court ordered jurisdictional discovery to allow Plaintiffs to obtain documents

  relevant to establishing their prima facie case because the Corporate Defendants moved to

  dismiss the case for lack of personal jurisdiction. (See ECF No. 65 at PageID 863.) A sanction

  finding as established the facts necessary for Plaintiffs to establish personal jurisdiction is

  directly related to the Corporate Defendants’ claim that the Court does not have personal

  jurisdiction over them and is an appropriate consequence of the Corporate Defendants’ willful

  failure to comply with the Court’s discovery orders. Therefore, the Court finds that sanctions

  pursuant to Rule 37(b)(2)(A)(i) are appropriate as to the Corporate Defendants and comply with

  due process requirements.

         For the reasons set forth above, Plaintiffs’ Renewed Motion for Sanctions as to the

  Corporate Defendants is GRANTED. Pursuant to Rule 37(b)(2)(A)(i), the Court finds that for

  the purpose of this litigation, the Corporate Defendants each have sufficient contacts with

  Tennessee to be subject to the in personam jurisdiction of this Court.

     B. Plaintiffs’ Motion for Sanctions as to the Individual Defendants

         Plaintiffs also move the Court for Rule 37 sanctions against the Individual Defendants,

  specifically moving for an order finding that “all Requests for Admission as of July 2, 2020 in

  this matter and propounded to the Individual Defendants hereby be deemed admitted.” (ECF

  No. 102-1 at PageID 1504.)

         Applying the Regional Refuse Test factors, the Court finds that Plaintiffs’ requested

  sanction is appropriate. The fault for failure to comply with the Court’s discovery orders lies

  with the Individual Defendants. Counsel for the Individual Defendants at the time of the August

                                                   10
Case 2:19-cv-02879-JPM-cgc Document 110 Filed 03/01/21 Page 11 of 15                        PageID 1745




  13, 2020 Hearing informed the Court that the discovery and disclosure materials had been

  conveyed to the Individual Defendants and that they would not be producing any documents,

  materials or response. (Aug. 13, 2020 Hearing Transcript, ECF No. 90 at PageID 1374:10-25,

  1375:1-12.) Plaintiffs have been unable to prosecute their case, having not received discovery

  responses from the Individual Defendants for more than a year, and have therefore been

  prejudiced by the Individual Defendants’ noncompliance with the Court’s discovery orders.

         As to the third factor, although the Court has not previously warned the Individual

  Defendants of the possibility of imposing the requested sanction of deeming Requests for

  Admission admitted if they continued to fail to comply, the Court did warn the Individual

  Defendants of the possibility of imposing Rule 37 sanctions generally, and Rule 37(b)(2)(A)(i)

  sanctions specifically. (See ECF No. 73 at PageID 926.) Additionally, Fed. R. Civ. P. 36(a)(3)

  provides that “[a] matter is admitted unless, within 30 days after being served, the party to whom

  the request is directed serves on the requesting party a written answer or objection addressed to

  the matter[.]”   Although Plaintiffs are not moving pursuant to Rule 37, the Individual

  Defendants had more than adequate notice that Plaintiffs’ Requests for Admission could be

  deemed admitted if they continued to fail to respond.

         The Requests for Admission at issue are limited to Plaintiffs’ efforts to establish

  jurisdictional discovery. (See ECF No. 102-2.) Although the jurisdictional issues and the merits

  of this case overlap to an extent, the Court finds that the Requests for Admission are sufficiently

  limited that deeming them all admitted would not “cripple” the Individual Defendants’ ability

  to defend the case. See Chopra v. Physicians Med. Ctr., LLC, Case No. 16-13915, 2017 WL

  2602957, at *11 (E.D. Mich. June 15, 2017) (citing Gen. Ret. Sys. of the City of Detroit v.

  Alamerica Bank, No. 14-10032, 2016 WL 8243173, at *3 (E.D. Mich. Mar. 7, 2016)).



                                                  11
Case 2:19-cv-02879-JPM-cgc Document 110 Filed 03/01/21 Page 12 of 15                                      PageID 1746




  Therefore, this case involves neither the dismissal nor any arguable constructive dismissal of

  the action, and the fourth Regional Refuse Test factor does not apply.

           Even if the fourth factor did apply, though, it supports the imposition of the requested

  sanction. The Court previously imposed a less drastic sanction, finding as established that the

  Individual Defendants have sufficient contacts with Tennessee to be subject to the in personam

  jurisdiction of this Court. (See ECF No. 97.) Since that sanction was imposed, counsel for the

  Individual Defendants withdrew from their representation and the Individual Defendants have

  made no effort to retain new counsel, respond to discovery requests or defend this case in any

  way. Less drastic sanctions have been imposed previously in this case and additional less

  drastic sanctions would be insufficient to remedy the prejudice to Plaintiffs. “The clear record

  of delay in the instant case compels th[e] court” to impose sanctions beyond simply compelling

  the production of the same documents this Court has already repeatedly ordered produced. 3

  Sexton v. Uniroyal Chemical Co., Inc., 62 F. App’x 615, 621 (6th Cir. 2003) (upholding a

  sanction of dismissal and noting that “another discovery order would only needlessly multiply

  the proceedings”).

           The requirements of due process are also satisfied here.                     Deeming admitted the

  Plaintiffs’ Requests for Admissions propounded on the Individual Defendants as of July 2, 2020

  is a just sanction, as it is proportionate to the prejudice to the Plaintiffs’ ability to prosecute their

  case caused by the Individual Defendants’ failure to respond for over seven months. The

  sanction is also specifically related to the Court’s discovery orders. At issue in all of the

  discovery orders in this case has been the Plaintiffs’ ability to proceed with this case, either to


  3
    The Court notes that it is also allowing the Individual Defendants a final extension of time in which to produce
  the documents identified in their Rule 26(a)(1) disclosures; this sanction therefore strikes a balance between
  allowing the Individual Defendants another opportunity to defend the case against them and allowing Plaintiffs
  to proceed with their case.

                                                          12
Case 2:19-cv-02879-JPM-cgc Document 110 Filed 03/01/21 Page 13 of 15                      PageID 1747




  establish their prima facie case through jurisdictional discovery or to prepare for trial through

  merits discovery.    The Individual Defendants’ continued failure to respond has directly

  prevented Plaintiffs from meeting the discovery deadlines in the Scheduling Order, and this

  sanction will allow Plaintiffs to proceed with their case.

         For the reasons set forth above, Plaintiffs’ Renewed Motion for Sanctions as to the

  Individual Defendants is GRANTED. Pursuant to Rule 37(b)(2)(A)(i), the Court finds as

  admitted all Requests for Admission propounded to the Individual Defendants by Plaintiffs as

  of July 2, 2020. (See ECF No. 102-2.)

     C. Plaintiff’s Motion to Compel

         Plaintiffs move the Court for an order compelling (1) the Corporate Defendants “to

  provide full and complete responses to the outstanding discovery propounded upon them by the

  Plaintiffs as of July 2, 2020, without objection or any further extension, and together with all

  responsive supporting documentation” and (2) the Corporate Defendants and the Individual

  Defendants to produce all documents identified in their Rule 26(a)(1) Initial Disclosures. (ECF

  No. 102-1 at PageID 1505.) Plaintiffs seek a deadline for production of 10 days from entry of

  this Order. (Id.)

         Because the Court has already ordered the Individual Defendants and Corporate

  Defendants to produce the discovery materials sought by the Plaintiffs, Plaintiffs’ Renewed

  Motion to Compel is GRANTED in its entirety.

     D. Plaintiff’s Motion for Expenses and Attorney’s Fees

         Finally, Plaintiffs move the Court for an award of their reasonable expenses and

  attorneys’ fees. (ECF No. 102-1 at PageID 1505.) Fed. R. Civ. P. 37(b)(2)(C) provides that “in

  addition to the orders above, the court must order the disobedient party… to pay the reasonable



                                                  13
Case 2:19-cv-02879-JPM-cgc Document 110 Filed 03/01/21 Page 14 of 15                      PageID 1748




  expenses, including attorney’s fees, caused by the [party’s] failure” to obey an order to provide

  or permit discovery. Id. (emphasis added). Because the Marshall Defendants have not met their

  burden of demonstrating that their ongoing failure to comply with the Court’s orders was

  substantially justified and have not suggested any circumstances that make an award of

  expenses unjust in this case, Plaintiffs’ Renewed Motion as to reasonable expenses and

  attorneys’ fees is GRANTED. See Fed. R. Civ. P. 37(b)(2)(C); Chopra, 2017 WL 2602957 at

  *11. Plaintiffs shall submit a supplemental memorandum identifying their costs and fees,

  including substantive time entry descriptions, by no later than Tuesday, March 16, 2021 so

  that the Court can assess the reasonableness of Plaintiffs’ expenses and fees. If the Defendants

  object specifically to the reasonableness of Plaintiffs’ expenses and attorneys’ fees, they may

  file a response to Plaintiffs’ supplemental memorandum by no later than Tuesday, March 30,

  2021.

         E. The Corporate Defendants’ Motion to Dismiss

            The Corporate Defendants move the Court pursuant to Fed. R. Civ. P. 12(b)(2) to

  dismiss the First Amended Complaint, arguing that the Court lacks personal jurisdiction over

  the Corporate Defendants. (ECF Nos. 44 & 545.) Because the Rule 37 sanction imposed by

  the Court above finds as established the facts necessary to establish its personal jurisdiction

  over the Corporate Defendants, the Corporate Defendants’ Motion to Dismiss is DENIED.

  III.      CONCLUSION

            Plaintiffs’ Renewed Motion to Compel is GRANTED. The Court is imposing Rule 37

  sanctions on the Corporate Defendants, and pursuant to Rule 37(b)(2)(A)(i) and Ins. Corp. of

  Ireland, finds as established that Ownbrix, Memphis RPF and Trading Technologies each have

  sufficient business contacts with Tennessee for this Court to exercise personal jurisdiction over



                                                 14
Case 2:19-cv-02879-JPM-cgc Document 110 Filed 03/01/21 Page 15 of 15                     PageID 1749




  them.   Accordingly, the Corporate Defendants’ Motion to Dismiss for lack of personal

  jurisdiction is DENIED. The Court further finds as admitted all Requests for Admission

  propounded on the Individual Defendants by Plaintiffs as of July 2, 2020.

          The Court ORDERS the Corporate Defendants to provide full and complete responses

  to the outstanding discovery propounded on them by Plaintiffs as of July 2, 2020, together with

  all supporting documentation, by no later than Monday, March 15, 2021. Additionally, the

  Court ORDERS the Individual Defendants and the Corporate Defendants to produce all

  documents identified in their Rule 26(a)(1) Initial Disclosures, also by no later than Monday,

  March 15, 2021. If the Corporate Defendants or Individual Defendants do not comply with

  this Order, additional sanctions upon motion of the Plaintiffs and pursuant to Fed. R. Civ. P.

  37(b)(2)(A) will be imposed. The Parties are on notice that potential penalties for continued

  noncompliance include further financial penalties and litigative disadvantage, up to and

  including the entry of a default judgment against the noncompliant Defendants. See KCI USA,

  Inc. v. Healthcare Essentials, Inc., 801 F. App’x 928, 934–37 (6th Cir. 2020); Nat’l City P’ship

  Sols., Inc. v. Midwest Fin. and Mortg. Servs., Inc., No. 3:07cv00408, 2009 WL 170668, at *2–

  3 (S.D. Ohio Jan. 22, 2009).

          Plaintiffs’ supplemental memorandum identifying their expenses and attorneys’ fees

  caused by both the Corporate Defendants’ and Individual Defendants’ noncompliance with this

  Court’s discovery orders is due by no later than Tuesday, March 16, 2021. Any response of

  the Defendants is due by no later than Tuesday, March 30, 2021.

          SO ORDERED, this 1st day of March, 2021.

                                                         /s/ Jon P. McCalla
                                                       JON P. McCALLA
                                                       UNITED STATES DISTRICT JUDGE



                                                15
